DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Figure 2, it appears that “Curve filter 230” should be “Curve fitter 230”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it consists of more than 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: on page 4, line 32, “truncation identifier 230” should perhaps be “truncation identifier 220”.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: on page 4, line 34, “a plurality of views 324” is not shown in the drawings.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: on page 5, line 1, “truncation identifier 240” should perhaps be “truncation identifier 220”.  Appropriate correction is required.
Claim Objections
Claim 11 is objected to because of the following informalities:  in line 7, it appears that “at” should be inserted between “detected” and “at”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  in line 7, it appears that “at” should be inserted between “detected” and “at”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11-12 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the generated projection data" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the at least one sampled edge" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that claim 12 depends on claim 9, and has been treated as such.
Claim 19 recites the limitation "the generated projection data" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the at least one sampled edge" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that claim 20 depends on claim 16, and has been treated as such.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zamyatin (USPN 7,515,676 B2).
With respect to claims 1, 8, and 15, Zamyatin discloses a method for imaging, a non-transitory computer-readable storage medium having one or more executable instructions stored thereon which, when executed by at least one processor, cause the at least one processor to perform an imaging method, and an imaging system, comprising: a rotating gantry (2) with a bore; an X-ray radiation source (3) supported by the rotating gantry, and configured to rotate around the bore and emit X-ray radiation that traverses at least a portion of the bore; a detector array (5) supported by the rotating gantry, located opposite the X-ray radiation source, and configured to detect the X-ray radiation having traversed an object located within the bore and generate projection data indicative of the detected X-ray radiation, wherein the projection data comprises a sonogram (Figs. 3A & 3B); and at least one processor (12) configured to: estimate a portion of the object truncated in the sinogram by fitting a curve to data sampled from a plurality of views of the object in the sinogram adjacent to a set of truncated views of the object in the sonogram (Fig. 3A & column 5, lines 58+); and reconstruct an image of the object based on the estimated portion of the object truncated and the generated projection data (column 5, lines 36+).
With respect to claims 2, 9, and 16, Zamyatin discloses wherein the at least one processor is further configured to determine the plurality of views as comprising at least 
With respect to claims 4, 11, and 19, Zamyatin discloses wherein the at least one processor is further configured to: estimate each extent of the object in each set of truncated views located outside a field-of-view and in an extended field-of-view according to each fitted curve, wherein a region within the bore commonly detected at each rotational position defines a field-of-view (Fig. 1A - sFOV), wherein a second region of the bore excluding the field-of-view detected at at least one rotational position defines an extended field-of-view (eFOV), wherein the generated projection data at each rotational position defines a view (column 1, lines 65+ & column 2, lines 41+).
With respect to claims 5, 12, and 20, Zamyatin discloses wherein the at least one processor is further configured to: detect a set of truncated views of the object, wherein the at least one sampled edge comprises a set of views adjacent the set of truncated views of the object (Fig. 3A & column 6, lines 4+).
With respect to claims 6 and 13, Zamyatin discloses wherein the fitted curve includes a detector position as a function of the view, and wherein the detector positions of the fitted curve includes positions of virtual detectors (Fig. 3A - estimated truncated value (beta, gamma)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zamyatin (USPN 7,515,676 B2) as applied to claims 1, 8, and 15 above.
With respect to claims 7, 14, and 18, Zamyatin does not specifically disclose wherein the at least one processor is further configured to: generate an image mask within a coordinate system of an image domain based on the estimated portion of the object truncated in the sinogram according to the fitted curve, wherein the image mask represents an area or a volume of the object within a field-of-view and an extended field-of-view in the image domain.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zamyatin to do this, to enable better image reconstruction including the extended field-of-view.
Allowable Subject Matter
Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art fails to disclose a method for imaging, a non-transitory computer-readable storage medium having one or more executable instructions stored thereon which, when executed by at least one processor, cause the at least one processor to perform an imaging method, and an imaging system, wherein the at least one processor is further configured to: fit a first sinusoid curve to the leading edge of the object; fit a .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497.  The examiner can normally be reached on 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



May 4, 2021